Appeal from the United States Circuit Court *614of Appeals for the Third Circuit.
Motions to dismiss or affirm submitted January 8, 1906.
Decided January 15, 1906.
Mr. John H. Hazelton and Mr. John G. Carlisle for appellant. Mr. Walter H. Bacon and Mr. Robert H. McCarter for ap-pellees.

Per. Curiam.

Dismissed for the want of jurisdiction. Colorado Central Mining Company v. Turck, 150 U. S. 138; Press Publishing Company v. Monroe, 164 U. S. 105; Ex parte Jones, 164 U. S. 691; Continental National Bank v. Buford, 191 U. S. 119; Spencer v. Duplan Silk Company, 191 U. S. 526.